Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2010/04134 A1) in view of Theimer et al. (US Pub. No. 2013/0207936 A1).
		As to claim 21, Wang shows a method for training gesture detection (para. 50), the method comprising: displaying a user interface on a display of a device (screen 201, for example, Figs. 4a and 4b and para. 29); prompting a user of the device, via the user interface, to perform a first type of gesture (para. 50);  after prompting the user to perform the first type of gesture and during a first time period, collecting first sensor data (para. 50);  prompting the user, via the user interface, to perform a second type of gesture (i.e. allowing user to provide feedback, para. 50);  after prompting the user to perform the second type of gesture and during a second time period after the first time period, collecting second sensor data (para. 50);  extracting first characteristics from the first sensor data (para. 50);  assigning at least some of the first characteristics to a first cluster of signal characteristics (i.e. calibration/training routine of a specific gesture, 
 		Yang does not show that the device is wearable and has a set of photodiodes.
		Theimer shows a wearable gesture detecting device which incorporates photodiodes (104a, 104b, etc. Fig. 14 and paras. 187 – 194).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
		As to claim 22, Yang shows comparing the first cluster of signal characteristics to the second cluster of signal characteristics (Fig. 7 and paras. 50 – 52); and in response to determining that more of the first characteristics are assigned to the first cluster of signal characteristics than to the second cluster of signal characteristics, assigning the first cluster to the first type of gesture (Fig. 7 and paras. 50 – 52). 
 		As to claim 23, Yang shows, in response to determining that more of the second characteristics are assigned to the second cluster of signal characteristics than to the first cluster of signal characteristics, assigning the second cluster of signal characteristics to the second type of gesture (Fig. 7 and paras. 50 – 52). 

 		Yang does not show that the device has a set of photodiodes.
		Theimer shows a wearable gesture detecting device which incorporates photodiodes (104a, 104b, etc. Fig. 14 and paras. 187 – 194).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
		As to claim 25, Yang shows generating a first template associated with the first type of gesture, the first template used to assign the at least some of the first characteristics to the first type of gesture; and generating a second template associated with the second type of gesture, the second template used to assign the at least some of the second characteristics to the second type of gesture (Figs. 3 and 7 and paras. 28 and 50 – 52). 
 		As to claim 28, Yang shows performing an operation with respect to the device in response to detecting at least one of the first type of gesture or the second type of gesture (Fig. 7 and paras. 50 – 52). 
 		Yang does not show that the device is wearable.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
Claims 26, 29, 32 – 34, 36, 37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2010/04134 A1) in view of Theimer et al. (US Pub. No. 2013/0207936 A1) and Katz (US Pub. No. 2016/0179205 A1).
		As to claim 29, Wang shows a method for training gesture detection (para. 50), the method comprising: displaying a training interface on a display of a device (i.e. providing a prompt and allowing user to provide feedback, para. 50);  collecting sensor data from a the device within a defined time period (para. 50);  determining characteristics of the sensor data;  assigning at least some of the characteristics to a cluster of characteristics;  and assigning the cluster of characteristics to the gesture (para. 50). 
		Yang does not show that the device is wearable and has a set of photodiodes.
		Theimer shows a wearable gesture detecting device which incorporates photodiodes (104a, 104b, etc. Fig. 14 and paras. 187 – 194).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
		Wang as modified above does not show displaying a representation of a gesture.
		Katz shows the process of displaying a representation of a gesture (para. 43).

		As to claim 33, Wang shows that the sensor data is first sensor data, the characteristics are first characteristics, and the cluster of characteristics is a first cluster of characteristics (i.e. calibration/training routine of a specific gesture, para. 50);  and the method further comprises: collecting second sensor data (para. 50);  determining second characteristics of the second sensor data (para. 50);  assigning at least some of the second characteristics to a second cluster of characteristics;  and assigning the second cluster of characteristics to a second gesture (i.e. calibration/training routine of a specific gesture, para. 50). 
 		Yang does not show that the device is wearable and has a set of photodiodes.
		Theimer shows a wearable gesture detecting device which incorporates photodiodes (104a, 104b, etc. Fig. 14 and paras. 187 – 194).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
		As to claim 34, Yang shows comparing the first cluster of characteristics to the second cluster of characteristics (i.e. calibration/training routine of a specific gesture, para. 50); determining that more of the first characteristics are assigned to the first cluster of characteristics than to the second cluster of characteristics (paras. 50 – 52);  assigning the first cluster of characteristics to the first gesture;  and assigning the 
		As to claim 36, Yang shows an electronic device (Fig. 1 and para. 19) comprising: a housing (inherently incorporated in a computer or mobile electronic device, para. 19); a set of sensors disposed within the housing (Fig. 2 and para. 24); a display within the housing (Fig. 2 and para. 23); and a processor 101 (Fig. 1 and para.  20) configured to: cause display of a training interface on the display (paras. 20 and 50); collect sensor data within a defined time period (para. 50); determine characteristics of the sensor data; and assign at least some of the characteristics to a cluster of characteristics (para. 50). 
		Yang does not show that the device is wearable and has a set of photodiodes.
		Theimer shows a wearable gesture detecting device which incorporates photodiodes (104a, 104b, etc. Fig. 14 and paras. 187 – 194).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
 		Wang as modified above does not show displaying a representation of a gesture.
		Katz shows the process of displaying a representation of a gesture (para. 43).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang as modified above with those of Katz because designing the system in this way allows the device to evoke the user to make a gesture (para. 43).
		As to claim 37, Yang shows a set of light emitters (Fig. 2 and para. 24).
		Yang does not show a strap coupling the housing to a wrist of a user. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Theimer because designing the system in this way allows the device to perform autonomous features (para. 192).
		As to claim 39, Yang shows that based on detecting subsequent sensor data comprising at least one subsequent characteristic corresponding to the cluster of characteristics, the processor is further configured to perform an operation of the wearable electronic device when the gesture is performed by a user (paras. 50 – 52). 
		As to claim 40, Yang does not show that the operation is at least one of opening an application, closing the application, returning to a home screen, or messaging a contact. 
		Katz shows that an operation is opening an application (para. 50).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang as modified above with those of Katz because designing the system in this way allows the device to evoke the user to control remote devices (para. 50).
		As to claim 26, Yang does not show that prompting the user to perform the first type of gesture comprises displaying a first image depicting the first type of gesture; and prompting the user to perform the second type of gesture comprises displaying a second image depicting the second type of gesture. 
		Katz shows the process of displaying a representation of a gesture (para. 43).

		As to claim 32, Yang does not show that the representation of the gesture is an image corresponding to the gesture. 
		Katz shows that a representation of a gesture is an image corresponding to the gesture (para. 43).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang as modified above with those of Katz because designing the system in this way allows the device to evoke the user to make a gesture (para. 43).
Allowable Subject Matter
Claims 27, 30, 31, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627